EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Howison (Reg. No.: 66,850) on March 25, 2021.

The application has been amended as follows: 

CLAIMS
Claims 1-5 are canceled


Allowable Subject Matter
Claim 6-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record teaches detection of motion related noise in biometric signals (see at least LeBoeuf et al. USPN 2016/0361020 and Walter et al. USPN 2018/0353134) and the usage of multiple light detectors (see at least Figs. 11 and 20 of Yuen et al. USPN 2016/0150978).  The prior art of record further teaches the 
However, the prior art of record fails to teach or suggest Applicant’s specifically claimed “electronic device, comprising:
a light emitting unit comprising a plurality of first light emitting elements configured to output first light including a first wavelength;
a first light receiving unit and a second light receiving unit each of the first and second light receiving units comprising at least one of a photodiode or a pyroelectric detector:
one or more sensors: and 
a processor configured to:
control to receive a request for obtaining a biometric signal corresponding to a living body;
select, when the request is received, at least one first light emitting element of the plurality of first light emitting elements based on user information related to the living body;
control the light emitting unit to output light through the selected at least one first light emitting element;
adjust an intensity of a current transferred to at least one first light emitting element which corresponds to an overlapping radiation area formed by the plurality of first light emitting elements;
control the first light receiving unit and the second light receiving unit to receive at least some of light reflected by the living body among the output light;
detect a first biometric signal based on the light received by the first light receiving unit;
detect a second biometric signal based on the light received by the second light receiving unit;
compare the first biometric signal and the second biometric signal to determine whether noise comprising at least one of a motion artifact or peripheral noise has occurred; and
determine the requested biometric signal based on whether the noise has occurred, wherein the processor is further configured to:
determine a moving state of the electronic device using the one or more sensors;
predict whether the motion artifact has occurred based on the determined moving state of the electronic device; and
determine the requested biometric signal by removing the predicted motion artifact from at least one of the first biometric signal or the second biometric signal” (see at least Claim 6 – emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Yuen et al. (USPN 2012/0083705) and Park (USPN 2018/0035907) teach comparison of a biometric signal to a baseline;
Breznicky (USPN 9,552,525) teaches biometric detection including the comparison of calibrated images;
LeBoeuf et al. (USPN 2016/0361020) and Walter et al. (USPN 2018/0353134) teach detection of motion related noise in biometric signals; and
Figs. 11 and 20 of Yuen et al. USPN 2016/0150978) teach multiple light emitters and detectors .
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Antonio Xavier/Primary Examiner, Art Unit 2623